DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25th, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 objected to because of the following informalities: Claim 10 line 2 reads “data processing system which includes memory system including...” The claim should read “data processing system which includes a memory system including...”.  	Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanes et al. (US Publication No. 2019/0339902 -- "Yanes") in view of Schuster et al. (US Publication No. 2018/0121134 -- "Schuster") in further view of Keeler et al. (US Publication No. 2015/0277799 -- "Keeler").

Regarding claim 10, Yanes teaches An operating method of a data processing system which includes memory system including a memory device having a plurality of memory blocks and a host suitable for dividing the memory blocks into a plurality of logical blocks and including a plurality of segments each constituted by one or more of the plurality of logical blocks, (Yanes paragraph [0029], Flash controllers 140 implement a flash translation layer (FTL) that provides logical-to-physical address translation to enable access to specific memory locations within NAND flash memory systems 150. In general, an command received by flash controller 140 from a host device, such as a processor system 102, contains the logical block address (LBA) at which the data is to be accessed (read or written) and, if a write command, the write data to be written to data storage system 120. The command may also specify the amount (or size) of the data to be accessed. Other information may also be communicated depending on the protocol and features supported by data storage system 120. Yanes paragraph [0038-0039], Because in many implementations the smallest erase unit is a block, page stripes can be grouped into a block stripe as is shown in FIG. 6A, where each block in the block stripe is associated with a different lane. When a block stripe is built, any free block of a lane can be chosen, but preferably all blocks within the same block stripe have the same or similar health grade. Note that the block selection can be further restricted to be from the same plane, die, and/or chip enable. The lengths of the block stripes can and preferably do vary, but in one embodiment in which NAND flash memory system 150 includes 16 lanes, each block stripe includes between two and sixteen blocks, with each block coming from a different lane. [0039] Once a block from each lane has been selected and a block stripe is formed, page stripes are preferably formed from physical pages with the same page number from all blocks in the block stripe. The segment unit may be comprised of a plurality of different blocks (logical or physical) forming a block stripe).
Yanes does not teach the operating method comprising: selecting, by the host, a victim segment based on a number of valid logical blocks corresponding to each of the memory blocks, when deciding to perform segment recycling on the victim segment; and performing, by the host, segment recycling on the victim segment, wherein one or more memory blocks are completely invalidated by the segment recycling.
However, Schuster teaches the operating method comprising: selecting, by the host, a victim segment based on a number of valid logical blocks corresponding to each of the memory blocks, when deciding to perform segment recycling on the victim segment; (Schuster paragraph 0017], In some embodiments, the recycling policy comprises erasing a victim block with a predefined valid page count. The determination of recycling a victim block/segment may be based on a predetermined valid count. The valid count addresses valid pages, but the valid pages determine the valid block count, see Schuster paragraph [0002], Flash-based memory devices such as solid state drives (SSD) are increasingly popular due to their short read and write latencies, and increased throughput. Flash memory is typically built from programmable floating-gate cells, organized as blocks, which are the units of erasure. Each block typically contains 64-384 pages, ranging in size from 2 KB to 16 KB, which are the read and write units. Thus, before rewriting a given page, its entire block, including all the other pages included in that block, must be erased. Schuster paragraph [0147], Thus, the device's physical capacity may comprise T−2R blocks for first writes, and 2R blocks, equivalent to R logical blocks, for second writes, with a total logical disk capacity of T−2R+R, and which is equivalent to the original logical capacity, U) and performing, by the host, segment recycling on the victim segment, (Schuster paragraph [0065], In some embodiments, erasing the recycled active block comprises copying a valid page from the second block to one of the clean active blocks. Schuster paragraph [0122], Reference is now made to FIG. 4A which illustrates a flowchart of a method for a memory recycling policy, in accordance with FIG. 3A. A block may initially be classified as clean (Step 400). Data may be written to the clean block a first-write (Step 402). Once all the pages of the clean block have been written to, the block may be designated as used (Step 404). If the block is not enabled for second writes, the block may be erased (Step 406), and returned to the clean state (Step 400). If the block is enabled for second writes, the blocks may be classified by the garbage collection policy as recycled active (Step 408)) wherein one or more memory blocks are completely invalidated by the segment recycling (Schuster paragraph [0166], The SSD extension of DiskSim implements a greedy garbage collector with wear leveling and migrations, copying cold data into blocks with remaining lifetime lower than a threshold. This process was modified so that it applies only to victim blocks that were going to be erased. Garbage collection was invoked when the total of clean and recycled blocks in the plane reached a threshold of 1%. DiskSim initialized the SSD as full. Thus, every write request in the trace generated an invalidation and an out-of-place write).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yanes with those of Schuster. Schuster teaches a recycling/relocation data process for a plurality of different blocks. This process of data recycling is targeted towards "victim" blocks designed with targeted amounts of valid data in order to maximize the efficiency and efficacy of the operations, wherein the recycle operations themselves are designed to improve performance and reduce latency (Schuster paragraph [0151-0152], Write amplification caused by copying valid pages to clean active blocks may be reduced by increasing overprovisioning. Thus, logical storage capacity may be sacrifice to improve performance by reducing latency as well as the number of erasures and may prolong the lifetime of the block. [0152] By applying the policy and constraints above, the number of used blocks that may be erased, such as if too many reused blocks have a high valid page count, or if the number of reused and recycled blocks reaches 2R, is reduced).

Yanes in view of Schuster does not teach selecting, by the host, a victim segment based on a number of valid logical blocks.
However, Keeler teaches selecting, by the host, a victim segment based on a number of valid logical blocks (Keeler claim 30, The device of claim 29, wherein a fifth one of the descriptor files includes a valid logical block address count of the referenced data block, and wherein the valid logical address block count enables the file management system to identify a number of valid data files in the referenced data block. This information can then be used to determine a number of valid logical blocks).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yanes and Schuster with those of Keeler. Keeler teaches using logical blocks and logical block addresses to determine valid information and valid counts. This can reliably improve the detection and counting of valid data for various operations such as garbage collection throughout the memory system (Keeler paragraph [0110], The use of LBA entries 54 associated with data files 58 and descriptor entries 56 associated with data blocks 32 allows FMS 48 to efficiently manage reading, writing, and erasure operations with NVM 18. As discussed above, LBA entries 54 provide a hardware-searchable table of valid LBAs that may reduce search times during read operations. Additionally, descriptor entries 56 supplement LBA entries 54 by providing information relating to data blocks 32, thereby managing write and erasure operations. The combination of LBA entries 54 and descriptor entries 56 accordingly reduce search times and memory bandwidth, while also improving data block management in storage device 10).

	Claim 1 is the corresponding system claim to method claim 10. It is rejected with the same references and rationale.

	Regarding claim 11, Yanes in view of Schuster in further view of Keeler teaches The operating method of claim 10, further comprising: obtaining valid information corresponding to the logical blocks and identification information for the memory blocks from the memory system; (Keeler paragraph [0063], Descriptor file 118 includes the valid LBA count of the associated data block 32, which allows FMS 48 to identify the amount of valid data files in the data block 32. Descriptor file 120 includes an additional pointer that links descriptor entry 56 to the LBA entry 54 that corresponds to the valid data file 58 retained in the lowest physical page of the data block 32 that is associated with descriptor entry 56. Valid information can be obtained corresponding to logical blocks (and corresponding addresses)) and calculating the number of valid logical blocks corresponding to each of the memory blocks based on the valid information and the identification information (Keeler claim 30, The device of claim 29, wherein a fifth one of the descriptor files includes a valid logical block address count of the referenced data block, and wherein the valid logical address block count enables the file management system to identify a number of valid data files in the referenced data block. This information can then be used to determine a number of valid logical blocks).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yanes and Schuster with those of Keeler. Keeler teaches using logical blocks and logical block addresses to determine valid information and valid counts. This can reliably improve the detection and counting of valid data for various operations such as garbage collection throughout the memory system (Keeler paragraph [0110], The use of LBA entries 54 associated with data files 58 and descriptor entries 56 associated with data blocks 32 allows FMS 48 to efficiently manage reading, writing, and erasure operations with NVM 18. As discussed above, LBA entries 54 provide a hardware-searchable table of valid LBAs that may reduce search times during read operations. Additionally, descriptor entries 56 supplement LBA entries 54 by providing information relating to data blocks 32, thereby managing write and erasure operations. The combination of LBA entries 54 and descriptor entries 56 accordingly reduce search times and memory bandwidth, while also improving data block management in storage device 10).

	Claim 2 is the corresponding system claim to method claim 11. It is rejected with the same references and rationale.

	Regarding claim 12, Yanes in view of Schuster in further view of Keeler teaches The operating method of claim 10, wherein the performing of the segment recycling comprises requesting, by the host, the memory system to invalidate the logical block addresses of valid logical blocks included in the victim segment (Keeler paragraph [0109], As further shown in FIG. 9F, since data block 32a is full of invalid data files (as indicated by an LBA count of “0” in descriptor entry 56a), data block 32a may be condemned and erased for subsequent use. This may be performed by switching the block state of descriptor block 56a from “write cache” to “condemned”, and redirecting pointer 148 to link descriptor entry 56a from write cache group 86 to condemned group 82. This removes data block 32a from the list of write cache blocks 100. The logical block addresses may be used to determine recycling operations for valid data, also see Keeler claim 30,  The device of claim 29, wherein a fifth one of the descriptor files includes a valid logical block address count of the referenced data block, and wherein the valid logical address block count enables the file management system to identify a number of valid data files in the referenced data block).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yanes and Schuster with those of Keeler. Keeler teaches using logical blocks and logical block addresses to determine valid information and valid counts. This can reliably improve the detection and counting of valid data for various operations such as garbage collection throughout the memory system (Keeler paragraph [0110], The use of LBA entries 54 associated with data files 58 and descriptor entries 56 associated with data blocks 32 allows FMS 48 to efficiently manage reading, writing, and erasure operations with NVM 18. As discussed above, LBA entries 54 provide a hardware-searchable table of valid LBAs that may reduce search times during read operations. Additionally, descriptor entries 56 supplement LBA entries 54 by providing information relating to data blocks 32, thereby managing write and erasure operations. The combination of LBA entries 54 and descriptor entries 56 accordingly reduce search times and memory bandwidth, while also improving data block management in storage device 10).

	Claim 3 is the corresponding system claim to method claim 12. It is rejected with the same references and rationale.

	Regarding claim 13, Yanes in view of Schuster in further view of Keeler teaches The operating method of claim 12, further comprising unmapping, according to the request to invalidate the logical block addresses of valid logical blocks, physical page addresses of the memory device from the logical block addresses of the valid logical blocks to completely invalidate one or more memory blocks (Yanes paragraph [0053], The method of FIG. 10 begins at block 1000 and then proceeds to block 1002, which illustrates flash controller 140 awaiting receipt of a host write command from a host, such as processor system 102. The write command includes, for example, a cache line of write data (e.g., user data) to be written into NAND flash memory system 150 and an indication of the base LBA at which the host device would like for the write data to be stored. In response to receipt of a write command, the process proceeds from block 1002 to blocks 1004-1006, which illustrate flash controller 140 determining by reference to LPT table 900 whether the target LBAs indicated by the write command are currently mapped to physical memory pages and, if so, changing the status of each data page currently associated with one of the target LBAs to indicate that it is no longer valid. As is known in the art, invalidated pages (and the blocks containing them) will eventually be erased and again made available for allocation to store data by garbage collector 912 of flash controller 140. The logical-to-physical mapping should be unmapped in the event of the logical block address being invalidated, due to that particular mapping no longer being accurate. For further information, see Yanes paragraph [0058], At block 1020, flash controller 140 additionally computes the CRC and ECC values for each data page and stores those values into the CRC field 706 and ECC field 708 of the data page. Flash controller 140 also updates the LPT table 900 to associate the physical pages allocated to store the write data with the LBAs indicated by the host device (block 102s). Retired physical pages remain unmapped by LPT table 900 and are therefore inaccessible to read commands. Following block 1022, the process of FIG. 10 ends at block 1024).
	
	Claim 4 is the corresponding system claim to method claim 13. It is rejected with the same references and rationale.

	Regarding claim 14, Yanes in view of Schuster in further view of Keeler teaches The operating method of claim 10, wherein the memory block is a unit of garbage collection performed by the memory system (Yanes paragraph [0053], As is known in the art, invalidated pages (and the blocks containing them) will eventually be erased and again made available for allocation to store data by garbage collector 912 of flash controller 140. The garbage collection can also be performed on block-sized block stripes in addition to regular memory blocks, see Yanes paragraph [0049], Once all pages in a block stripe have been written, flash controller 140 places the block stripe into one of occupied block queues 902, which flash management code running on the GPP 132 utilizes to facilitate garbage collection. As noted above, through the write process, pages are invalidated, and therefore portions of the NAND flash memory system 150 become unused. The associated flash controller 140 (and/or GPP 132) eventually needs to reclaim this space through garbage collection performed by a garbage collector 912. Garbage collector 912 selects particular block stripes for garbage collection based on a number of factors including, for example, the health of the blocks within the block stripes and how much of the data within the erase blocks is invalid. In the illustrated example, garbage collection is performed on entire block stripes, and flash management code running on GPP 132 logs the block stripes ready to be recycled in a relocation queue 904, which can conveniently be implemented in the associated flash controller memory 142 or GPP memory 134).

	Claim 5 is the corresponding system claim to method claim 14. It is rejected with the same references and rationale.

	Regarding claim 15, Yanes in view of Schuster in further view of Keeler teaches The operating method of claim 12, wherein the performing of the segment recycling comprises: allocating a new logical block address to a valid logical block included in the victim segment; and transmitting to the memory system a write request for data corresponding to the valid logical block to which the new logical block address is allocated (Yanes paragraph [0048], In response to a write command received from a host, such as a processor system 102, a data placement function 910 of flash controller 140 determines by reference to LPT table 900 whether the target LBA(s) indicated in the write request is/are currently mapped to physical memory page(s) in NAND flash memory system 150 and, if so, changes the status of each data page currently associated with a target LBA to indicate that it is no longer valid. In addition, data placement function 910 allocates a page stripe if necessary to store the write data of the write command and any non-updated data (i.e., in case the write request is smaller than a logical page, there is still valid data which needs to be handled in a read-modify-write manner) from an existing page stripe, if any, targeted by the write command, and/or stores the write data of the write command and any non-updated (i.e., still valid) data from an existing page stripe, if any, targeted by the write command to an already allocated page stripe which has free space left. The page stripe may be allocated from either a block stripe already allocated to hold data or from a new block stripe built by build block stripes function 920. In a preferred embodiment, the page stripe allocation can be based on the health of the blocks available for allocation and the “heat” (i.e., estimated or measured write access frequency) of the LBA of the write data. Data placement function 910 then writes the write data, associated metadata (e.g., CRC and ECC values), and parity information for the page stripe in the allocated page stripe. Flash controller 140 also updates LPT table 900 to associate the physical page(s) utilized to store the write data with the LBA(s) indicated by the host device. Thereafter, flash controller 140 can access the data to service host read commands by reference to LPT table 900 as further illustrated in FIG. 9. When a logical block is invalidated and then recycled, a new logical block address must be assigned when it is once again valid. After the logical address is determined and allocated, write commands can then be sent and executed).

	Claim 6 is the corresponding system claim to method claim 15. It is rejected with the same references and rationale.

	Regarding claim 16, Yanes in view of Schuster in further view of Keeler teaches The operating method of claim 15, further comprising: performing, by the memory system, a write operation on a target memory block according to the write request; and transmitting, by the memory system, identification information of the target memory block to the host (Yanes paragraph [0048], In response to a write command received from a host, such as a processor system 102, a data placement function 910 of flash controller 140 determines by reference to LPT table 900 whether the target LBA(s) indicated in the write request is/are currently mapped to physical memory page(s) in NAND flash memory system 150 and, if so, changes the status of each data page currently associated with a target LBA to indicate that it is no longer valid. In addition, data placement function 910 allocates a page stripe if necessary to store the write data of the write command and any non-updated data (i.e., in case the write request is smaller than a logical page, there is still valid data which needs to be handled in a read-modify-write manner) from an existing page stripe, if any, targeted by the write command, and/or stores the write data of the write command and any non-updated (i.e., still valid) data from an existing page stripe, if any, targeted by the write command to an already allocated page stripe which has free space left. The page stripe may be allocated from either a block stripe already allocated to hold data or from a new block stripe built by build block stripes function 920. In a preferred embodiment, the page stripe allocation can be based on the health of the blocks available for allocation and the “heat” (i.e., estimated or measured write access frequency) of the LBA of the write data. Data placement function 910 then writes the write data, associated metadata (e.g., CRC and ECC values), and parity information for the page stripe in the allocated page stripe. Flash controller 140 also updates LPT table 900 to associate the physical page(s) utilized to store the write data with the LBA(s) indicated by the host device. Thereafter, flash controller 140 can access the data to service host read commands by reference to LPT table 900 as further illustrated in FIG. 9. Write commands to a target memory block or block stripe can be initiated by a host wherein the host receives the identification, mapping, and address information corresponding to the write command).
	
	Claim 7 is the corresponding system claim to method claim 16. It is rejected with the same references and rationale.

	Regarding claim 17, Yanes in view of Schuster in further view of Keeler teaches e operating method of claim 16, further comprising: matching, by the host, the identification information with the valid logical block to which the new logical block address is allocated (Yanes paragraph [0048], In response to a write command received from a host, such as a processor system 102, a data placement function 910 of flash controller 140 determines by reference to LPT table 900 whether the target LBA(s) indicated in the write request is/are currently mapped to physical memory page(s) in NAND flash memory system 150 and, if so, changes the status of each data page currently associated with a target LBA to indicate that it is no longer valid. In addition, data placement function 910 allocates a page stripe if necessary to store the write data of the write command and any non-updated data (i.e., in case the write request is smaller than a logical page, there is still valid data which needs to be handled in a read-modify-write manner) from an existing page stripe, if any, targeted by the write command, and/or stores the write data of the write command and any non-updated (i.e., still valid) data from an existing page stripe, if any, targeted by the write command to an already allocated page stripe which has free space left. The page stripe may be allocated from either a block stripe already allocated to hold data or from a new block stripe built by build block stripes function 920. In a preferred embodiment, the page stripe allocation can be based on the health of the blocks available for allocation and the “heat” (i.e., estimated or measured write access frequency) of the LBA of the write data. Data placement function 910 then writes the write data, associated metadata (e.g., CRC and ECC values), and parity information for the page stripe in the allocated page stripe. Flash controller 140 also updates LPT table 900 to associate the physical page(s) utilized to store the write data with the LBA(s) indicated by the host device. Thereafter, flash controller 140 can access the data to service host read commands by reference to LPT table 900 as further illustrated in FIG. 9. When a logical block is invalidated and then recycled, a new logical block address must be assigned when it is once again valid. This corresponds with matching identification information so that operations can be accurately and reliably performed. For further details, see Yanes paragraph [0050] and [0065], The identifier, which can, for example, be a block identifier, a pointer, and/or a physical address, represents a low priority request to perform a mitigation read to the identified block and thus attempt to place the physical pages of the identified block in the LBS. Following block 1204, the process of FIG. 12 returns to block 1202).	
	
	Regarding claim 19, Yanes in view of Schuster in further view of Keeler teaches The operating method of claim 10, wherein a number of logical blocks corresponding to the memory block is different from a number of logical blocks corresponding to the segment (Yanes paragraph [0038], In some embodiments, data is written to NAND flash memory system 150 one physical page at a time. In other embodiments in which more robust error recovery is desired, data is written to groups of associated physical pages of NAND flash memory system 150 referred to herein as “page stripes.” In a preferred embodiment, all pages of a page stripe are associated with different lanes to achieve high write bandwidth. Because in many implementations the smallest erase unit is a block, page stripes can be grouped into a block stripe as is shown in FIG. 6A, where each block in the block stripe is associated with a different lane. When a block stripe is built, any free block of a lane can be chosen, but preferably all blocks within the same block stripe have the same or similar health grade. Note that the block selection can be further restricted to be from the same plane, die, and/or chip enable. The lengths of the block stripes can and preferably do vary, but in one embodiment in which NAND flash memory system 150 includes 16 lanes, each block stripe includes between two and sixteen blocks, with each block coming from a different lane. The corresponding number between logical and memory blocks is different than the number between logical blocks and segments, as the segments consist of a plurality of memory blocks (i.e,. 2 to 16 as described above), and will therefore necessarily differ).	

	Claim 9 is the corresponding system claim to method claim 19. It is rejected with the same references and rationale.


Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanes in view of Schuster in further view of Keeler as applied to claims 7 and 16 above, and further in view of Zettsu (US Patent No. 9,997,278 -- "Zettsu").

	Regarding claim 18, Yanes in view of Schuster in further view of Keeler and further in view of Zettsu teaches The operating method of claim 16, further comprising: transmitting, by the memory system, the identification information of the memory block with an acknowledgement for the write request received from the host (Zettsu column 6; lines 36-55, Thus, the power outage handler 66 performs the following actions: The erased free block set aside previously by the erased block manager 65 prior to the power failure alert is used to hold the contents of the DRAM 32 in nonvolatile memory. Specifically, the contents of the DRAM 32 stored in the erased free block include the management information, the user data temporarily stored in the write buffer 34, etc. The volatile user data for which the host 1 acknowledges the write completion signal is now safely stored in the erased free block. In addition, the volatile management information in the master table 36 is safely written to the erased free block. An erase request is canceled if the block of NAND 10 is currently being erased. A garbage collection request is canceled if it is already in progress. Reading from the NAND 10 and error correction during readout are also interrupted. Read-modify-write (RMW) processing is interrupted. The identification niformation of the memory block is transmitted along with an ACK for a received write command from the host, also see Zettsu claim 11, The memory device according to claim 7, wherein the data saved in the maintained erased block of the nonvolatile memory comprise at least one of information for mapping logical block addresses from the host to physical memory locations in the nonvolatile memory and user data that are associated with a write command from the host and for which an acknowledgment has been returned to the host in response to the write command).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yanes and Schuster and Keeler with those of Zettsu. Zettsu teaches transmitting identification information of a memory block via an Acknowledgement of a write command issues from a host. This information when provided can provide updated information to the host regarding the status of the write request/command, as well as the status of the memory block's location (Zettsu column 6; lines 18-35, When a power failure alert is received signaling an unexpected power outage from the external power source 2, the power outage handler 66 performs the following process after unexpected power outage occurs and during the time that power is supplied from the battery 55. When prompted to write user data from the host 1, the data is temporarily stored in the write buffer 34 in the SSD 100 and a write completion signal is returned to the host 1. In this way, the latency associated with writing the user data from the host 1 is improved in the SSD 100. Regarding the write completion signal sent to the host 1, after unexpected power outage, the write must be performed to the nonvolatile NAND 10 from the volatile write buffer 34 while the backup battery 55 is supplying power. However, as described above, the battery 55 typically supplies power for only a short time, from 10 ms to 0.1 sec or so. Therefore, writing to nonvolatile memory when a power failure alert is received must be as fast as possible).

	Claim 8 is the corresponding system claim to method claim 18. It is rejected with the same references and rationale.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanes in view of Schuster in further view of Keeler and further in view of Yamanaka et al. (US Publication No. 2012/0233382 -- "Yamanaka").

Regarding claim 20, Yanes teaches A data processing system comprising: a memory system including a storage device Yanes paragraph [0029], Flash controllers 140 implement a flash translation layer (FTL) that provides logical-to-physical address translation to enable access to specific memory locations within NAND flash memory systems 150. In general, an command received by flash controller 140 from a host device, such as a processor system 102, contains the logical block address (LBA) at which the data is to be accessed (read or written) and, if a write command, the write data to be written to data storage system 120) and a host suitable for: logically identifying groups in the storage device, each group being configured by segments each having logical blocks, (Yanes paragraph [0029], Flash controllers 140 implement a flash translation layer (FTL) that provides logical-to-physical address translation to enable access to specific memory locations within NAND flash memory systems 150. In general, an command received by flash controller 140 from a host device, such as a processor system 102, contains the logical block address (LBA) at which the data is to be accessed (read or written) and, if a write command, the write data to be written to data storage system 120. The command may also specify the amount (or size) of the data to be accessed. Other information may also be communicated depending on the protocol and features supported by data storage system 120. Yanes paragraph [0038-0039], Because in many implementations the smallest erase unit is a block, page stripes can be grouped into a block stripe as is shown in FIG. 6A, where each block in the block stripe is associated with a different lane. When a block stripe is built, any free block of a lane can be chosen, but preferably all blocks within the same block stripe have the same or similar health grade. Note that the block selection can be further restricted to be from the same plane, die, and/or chip enable. The lengths of the block stripes can and preferably do vary, but in one embodiment in which NAND flash memory system 150 includes 16 lanes, each block stripe includes between two and sixteen blocks, with each block coming from a different lane. [0039] Once a block from each lane has been selected and a block stripe is formed, page stripes are preferably formed from physical pages with the same page number from all blocks in the block stripe. The segment unit may be comprised of a plurality of different blocks (logical or physical) forming a block stripe).
Yanes does not teach having upper-level physical storages each having lower-level physical storages; the lower-level physical storages respectively corresponding to the logical blocks and the upper-level physical storages respectively corresponding to the groups; selecting a victim group among the groups, the victim group including a least a sum of valid logical blocks, which correspond respectively to valid lower-level physical storages within a victim upper-level physical storage; and performing a segment recycling operation on the victim upper-level physical storage based on the victim group.
However, Schuster teaches selecting a victim group among the groups, the victim group including a least a sum of valid logical blocks, (Schuster paragraph 0017], In some embodiments, the recycling policy comprises erasing a victim block with a predefined valid page count. The determination of recycling a victim block/segment may be based on a predetermined valid count. The valid count addresses valid pages, but the valid pages determine the valid block count, see Schuster paragraph [0002], Flash-based memory devices such as solid state drives (SSD) are increasingly popular due to their short read and write latencies, and increased throughput. Flash memory is typically built from programmable floating-gate cells, organized as blocks, which are the units of erasure. Each block typically contains 64-384 pages, ranging in size from 2 KB to 16 KB, which are the read and write units. Thus, before rewriting a given page, its entire block, including all the other pages included in that block, must be erased. Schuster paragraph [0147], Thus, the device's physical capacity may comprise T−2R blocks for first writes, and 2R blocks, equivalent to R logical blocks, for second writes, with a total logical disk capacity of T−2R+R, and which is equivalent to the original logical capacity, U) and performing a segment recycling operation on the victim upper-level physical storage based on the victim group (Schuster paragraph [0065], In some embodiments, erasing the recycled active block comprises copying a valid page from the second block to one of the clean active blocks. Schuster paragraph [0122], Reference is now made to FIG. 4A which illustrates a flowchart of a method for a memory recycling policy, in accordance with FIG. 3A. A block may initially be classified as clean (Step 400). Data may be written to the clean block a first-write (Step 402). Once all the pages of the clean block have been written to, the block may be designated as used (Step 404). If the block is not enabled for second writes, the block may be erased (Step 406), and returned to the clean state (Step 400). If the block is enabled for second writes, the blocks may be classified by the garbage collection policy as recycled active (Step 408)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yanes with those of Schuster. Schuster teaches a recycling/relocation data process for a plurality of different blocks. This process of data recycling is targeted towards "victim" blocks designed with targeted amounts of valid data in order to maximize the efficiency and efficacy of the operations, wherein the recycle operations themselves are designed to improve performance and reduce latency (Schuster paragraph [0151-0152], Write amplification caused by copying valid pages to clean active blocks may be reduced by increasing overprovisioning. Thus, logical storage capacity may be sacrifice to improve performance by reducing latency as well as the number of erasures and may prolong the lifetime of the block. [0152] By applying the policy and constraints above, the number of used blocks that may be erased, such as if too many reused blocks have a high valid page count, or if the number of reused and recycled blocks reaches 2R, is reduced).

Yanes in view of Schuster does not teach having upper-level physical storages each having lower-level physical storages; the lower-level physical storages respectively corresponding to the logical blocks and the upper-level physical storages respectively corresponding to the groups; which correspond respectively to valid lower-level physical storages within a victim upper-level physical storage;
However, Keeler teaches the victim group including a least a sum of valid logical blocks, (Keeler claim 30, The device of claim 29, wherein a fifth one of the descriptor files includes a valid logical block address count of the referenced data block, and wherein the valid logical address block count enables the file management system to identify a number of valid data files in the referenced data block. This information can then be used to determine a number of valid logical blocks).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yanes and Schuster with those of Keeler. Keeler teaches using logical blocks and logical block addresses to determine valid information and valid counts. This can reliably improve the detection and counting of valid data for various operations such as garbage collection throughout the memory system (Keeler paragraph [0110], The use of LBA entries 54 associated with data files 58 and descriptor entries 56 associated with data blocks 32 allows FMS 48 to efficiently manage reading, writing, and erasure operations with NVM 18. As discussed above, LBA entries 54 provide a hardware-searchable table of valid LBAs that may reduce search times during read operations. Additionally, descriptor entries 56 supplement LBA entries 54 by providing information relating to data blocks 32, thereby managing write and erasure operations. The combination of LBA entries 54 and descriptor entries 56 accordingly reduce search times and memory bandwidth, while also improving data block management in storage device 10).

	Yanes in view of Schuster in further view of Keeler does not teach having upper-level physical storages each having lower-level physical storages; the lower-level physical storages respectively corresponding to the logical blocks and the upper-level physical storages respectively corresponding to the groups; which correspond respectively to valid lower-level physical storages within a victim upper-level physical storage.
	However, Yamanaka teaches having upper-level physical storages each having lower-level physical storages; the lower-level physical storages respectively corresponding to the logical blocks and the upper-level physical storages respectively corresponding to the groups; which correspond respectively to valid lower-level physical storages within a victim upper-level physical storage (Yamanaka paragraph [0039], Valid cluster number counter is data representing the number of valid clusters (i.e., valid cluster number) existing in the data stored in a logical block. The valid cluster number counter is data used to select a compaction object at the time of compaction. A "valid-cluster number counter table" (or "counter table") is a table in which the valid cluster number counter is used as logical block ID as a key. In this embodiment, the counter table has such a format as shown in FIG. 3. In the counter table, the cluster numbers are arranged, each using the logical block ID (LBID) as index. Here the lower-level physical storage corresponds to logical blocks, while the upper-level physical storage is the collection of logical blocks in a memory table comprising a plurality of logical blocks, see Yamanaka paragraph [0048], First, the third table generation module 18 counts valid "1s," in units of clusters, for every logical block (LBID) from the valid cluster table stored in the second table memory 27, generating a valid-cluster number counter table (or counter table) (Block 100). The third table generation module 18 then stores the counter table, as third management table, in the third table memory 29).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yanes and Schuster and Keeler with those of Yamanaka. Yamanaka teaches an upper and lower level physical structure comprising logical blocks and a collection of logical blocks. This storage structure is able to provide additional benefits such as improved logical block location information and faster and more efficient data mapping and address location transmission (Yamanaka paragraph [0039], Valid cluster number counter is data representing the number of valid clusters (i.e., valid cluster number) existing in the data stored in a logical block. The valid cluster number counter is data used to select a compaction object at the time of compaction. A "valid-cluster number counter table" (or "counter table") is a table in which the valid cluster number counter is used as logical block ID as a key. In this embodiment, the counter table has such a format as shown in FIG. 3. In the counter table, the cluster numbers are arranged, each using the logical block ID (LBID) as index. Here the lower-level physical storage corresponds to logical blocks, while the upper-level physical storage is the collection of logical blocks in a memory table comprising a plurality of logical blocks, see Yamanaka paragraph [0048], First, the third table generation module 18 counts valid "1s," in units of clusters, for every logical block (LBID) from the valid cluster table stored in the second table memory 27, generating a valid-cluster number counter table (or counter table) (Block 100). The third table generation module 18 then stores the counter table, as third management table, in the third table memory 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136